DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sheet conveyor” and “a sheet stacker” in Claim 1, “a sheet conveyor” and “a post-processing apparatus” in Claim 11 and “a sheet conveyor”, “a sheet conveying device” and “a post-processing apparatus” in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	It is noted that the claims are interpreted under MPEP 2115 (i.e. material worked upon) with regards to liquid applied to a sheet. Furthermore, no inkjet recording head is claimed nor are the claims in method form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 2, 12 and 21, lines 3-4, it is claimed that the sheet is exposed to the outside of the housing however this appears redundant (i.e. with line 7 of parent Claim 1). As it is phrased in the same way, is it referring back to this step or performing it a second time?
	Regarding Claim 3, line 3, it is recited that the sheet is conveyed to the sheet stacker, however this is already recited in line 9 of Claim 1. It is not understood if the same step is being referenced or is being performed a second time. If a second time, how is this done when the sheet is already conveyed to the stacker?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 11-15, 20, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Osaki et al. (US Pub No. 2016/0282803 A1) in view of Suzuki (US Pub No. 2014/0159303 A1).
	Regarding Claim 1, Osaki et al. discloses
a housing (100, 200, 250); 
a sheet conveyor (13) configured to convey a sheet on which liquid is applied; 
a sheet stacker (top of 300/S, Fig. 2) configured to stack the sheet conveyed by the sheet conveyor; and 
expose the sheet on which the liquid is applied, to an outside of the housing (i.e. when 13 conveys a sheet outside of 100, toward S); and 
convey the sheet to the sheet stacker (i.e. further conveyed toward the top of 300/S).
	Osaki et al. does not explicitly disclose circuitry.
	Suzuki discloses circuitry (71) to control conveyance of a sheet ([0087]), for the purpose of feeding and printing to sheets.
	
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Osaki et al. by explicitly including the circuitry as 

disclosed by Suzuki, for the purpose of feeding and printing to sheets.

	Regarding Claims 2, 12 and 21, Osaki et al. discloses the sheet conveyor to

rotate in one direction to convey and expose the sheet on which liquid is applied, to the outside of the housing (i.e. wherein 13 rotate to convey the sheet leftwards in Fig. 2); and 
rotate in another direction opposite the one direction (i.e. wherein 13 rotate to convey the sheet rightwards in Fig. 2) to convey the sheet.
The rotational directions of the individual rollers correspond to this linear sheet movement.
Regarding Claims 4, 13 and 24, Osaki et al. discloses
based on an amount of the liquid applied to the sheet (i.e. requires only some loose correlation, no specific amount or dependency is recited or means for determining the amount), cause the sheet conveyor to perform one of: 
exposing the sheet on which the liquid is applied, to the outside of the housing and conveying the sheet back into the housing (13 does so during inversion, for duplex printing); and 
conveying the sheet on which the liquid is applied, in the housing without exposing the sheet to the outside of the housing.
Regarding Claims 5, 14, 25, Osaki et al. discloses the housing to comprise
an opening (i.e. discharge port at 13) configured to expose the sheet on which the liquid is applied, to the outside of the housing; and 
a cover (i.e. paddles at the discharge port, see Fig. 4) configured to open and close the opening (i.e. at least partially).
Regarding Claims 6, 15 and 26, Osaki et al. discloses
a cover (200) configured to cover the sheet in a state in which the sheet is exposed to the outside of the housing.
	Regarding Claim 11, Osaki et al. discloses
	a housing (100, 200, 250); 
a sheet conveyor (13) configured to convey a sheet on which liquid is applied; 
a post-processing apparatus (400) configured to perform a post-processing operation ([0028]) to the sheet conveyed by the sheet conveyor; and 
expose the sheet on which the liquid is applied, to an outside of the housing (i.e. when 13 conveys a sheet outside of 100, toward S, during inversion); and 
convey the sheet to the post-processing apparatus (i.e. after duplex printing is complete, conveying via T4 to 400).
Osaki et al. does not explicitly disclose circuitry.
	Suzuki discloses circuitry (71) to control conveyance of a sheet ([0087]), for the purpose of feeding and printing to sheets.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Osaki et al. by explicitly including the circuitry as 

disclosed by Suzuki, for the purpose of feeding and printing to sheets.


	Regarding Claim 20, Osaki et al. discloses
a housing (100, 200, 250); 
a sheet conveyor (13) configured to convey a sheet on which liquid is applied (i.e. during inversion); 
a sheet conveying device (300) configured to convey the sheet to a post-processing apparatus (to 400, i.e. after duplex printing is complete) configured to perform a post-processing operation ([0028]) to the sheet conveyed by the sheet conveyor (i.e. having been previously conveyed during inversion); and 
expose the sheet on which the liquid is applied, to an outside of the housing (i.e. when 13 conveys a sheet outside of 100, toward S, during inversion); and 
convey the sheet to the sheet conveying device (i.e. after duplex printing is complete, conveying to T4 of 300).
Osaki et al. does not explicitly disclose circuitry.
	Suzuki discloses circuitry (71) to control conveyance of a sheet ([0087]), for the purpose of feeding and printing to sheets.
	
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Osaki et al. by explicitly including the circuitry as 

disclosed by Suzuki, for the purpose of feeding and printing to sheets.

Claim(s) 8, 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Osaki et al. (US Pub No. 2016/0282803 A1) in view of Suzuki (US Pub No. 2014/0159303 A1) in view of Yamamoto et al. (US Pub No. 2011/0228289 A1).
Regarding Claims 8, 17 and 28, Osaki et al. and Suzuki do not disclose an air blower. 
Yamamoto et al. discloses an air blower (73) configured to blow air to the sheet on which the liquid is applied, for the purpose of drying. 

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Osaki et al. and Suzuki by including the air blower 

as disclosed by Yamamoto et al., for the purpose of drying.


Claim(s) 9, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Osaki et al. (US Pub No. 2016/0282803 A1) in view of Suzuki (US Pub No. 2014/0159303 A1) in view of Kato et al. (US Pub No. 2017/0308021 A1).
Regarding Claims 9, 18 and 29, Osaki et al. and Suzuki do not disclose determining whether to drive the air blower.
Kato et al. discloses determining whether to drive an air blower (281) based on amount of liquid applied (i.e. requires only some loose correlation and when meeting the conditions of [0076], there is some amount on a given sheet), for the purpose of cooling a sheet. Also see Fig. 8.
It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Osaki et al. and Suzuki by including the 

determination as disclosed by Kato et al., for the purpose of cooling a sheet.


 Claim(s) 10, 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Osaki et al. (US Pub No. 2016/0282803 A1) in view of Suzuki (US Pub No. 2014/0159303 A1) in view of Asada et al. (US Pub No. 2011/0158725 A1).
	Regarding Claims 10, 19 and 30, Osaki et al. and Suzuki do not disclose a projecting rotator.
	Asada et al. discloses a projecting rotator (46) configured to contact a liquid applied face of the sheet, for the purpose of pinching and gripping the sheet for transport. 
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Osaki et al. and Suzuki by including the projecting 

rotator as disclosed by Asada et al., for the purpose of pinching and gripping the sheet 

for transport.


Allowable Subject Matter
Claim 7, 16, 22, 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a cover with an air hole as claimed (Claims 7, 16 and 27). The prior art also does not show changing a sheet conveyance direction to a first direction to expose a sheet, after having previously conveyed it to a sheet stacker (Claim 22) or after having conveyed it to a sheet conveyance passage as claimed (Claim 23).

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        July 27, 2022